Citation Nr: 0618064	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2004 the veteran filed a claim seeking a total 
disability rating based on individual unemployability (TDIU).  
This issue is referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by difficulty sleeping, 
intrusive thoughts of Vietnam, some depression, increased 
irritability, and some social isolation along with increased 
startle response with a Global Assessment of Functioning 
(GAF) score of 55.

2.  The medical evidence does not show obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic with depression affecting the ability to  
function independently, appropriately and effectively; 
impaired judgment; special disorientation; or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
April 2002 and February 2004 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the Supplemental Statements of the Case (SSOCs) he was 
provided with specific information as to why his claim 
seeking an increased rating for PTSD was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2002 and February 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
that would support his claim.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the October 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letters 
in April 2002 and February 2004.  The most recent SSOC is 
dated in October 2005.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) 111(2005).  The RO 
obtained service medical records, medical  records from the 
Louisiana Department of Corrections, and provided with 
veteran with two VA examinations.  The veteran has not 
indicated that there is any additional evidence available to 
help support his claim for an increased rating for PTSD, and 
in fact has stated that he has never been treated for PTSD.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran has been granted service connection for PTSD and 
has been assigned a 50 percent rating since 1996.  In 1999 he 
filed a claim, seeking an increased rating.  The veteran has 
been incarcerated since 1978 and has stated that he has 
received no treatment for PTSD.  The medical records obtained 
from the Department of Corrections do not indicate any 
treatment for PTSD or any other psychiatric disability.

The veteran was provided a VA examination in December 1999.  
The veteran reported that he was living and working at the 
Louisiana State Police Barracks in Baton Rouge as a 
custodian.  Previously he had worked at the Governor's 
mansion as a butler and chef.  The veteran reported changing 
jobs because he was having difficulty coping with the stress 
of his jobs at the Governor's mansion.  He also complained of 
difficulty sleeping and nightmares.  On examination the 
veteran was oriented and had good personal hygiene.  The rate 
and content of his spontaneous speech was normal and there 
was no evidence of gross cognitive dysfunction.  The veteran 
was cooperative with a somewhat flattened affect.  The 
veteran denied suicidal or homicidal ideation and denied 
hallucinations.  There was no evidence of psychotic symptoms.  
The veteran did report intrusive thoughts about Vietnam and 
that he was distant and isolated from people.  The veteran 
complained of irritability and hyper vigilance.  He did not 
indicate any significant symptoms of depression.  The 
examiner indicated a diagnosis of PTSD and provided a GAF 
score of 41 which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The examiner noted that the veteran's 
occupational functioning appeared to have deteriorated since 
his last examination since he has moved from being a butler 
in the Governor's mansion, to being a custodian at the State 
Police barracks.

The veteran underwent another VA examination in May 2003.  
The veteran reported that he was still living and working at 
the police barracks.  He reported feeling depressed everyday 
and that it was the PTSD that caused him to be incarcerated.  
The veteran complained of being hyper, extra alert, and 
difficulty sleeping.  The veteran reported intrusive thoughts 
about Vietnam, and reported that he was easily startled.  He 
reported fleeting thoughts of hurting himself but no history 
of suicide attempts and he stated he had a fair appetite and 
fair memory.  He did state that he was irritable and short 
tempered.  The examiner noted that the veteran had worked for 
the warden the past four years.  His position was one of 
trust and he had the run of the facility. He got long with 
other inmates but was closer to the few other veterans at the 
facility.  He had not had any physical altercations.  He was 
married and had a good relationship with his wife.  He 
enjoyed leather craft as a leisure activity.  Mental status 
examination revealed that the veteran was casually dressed, 
alert, oriented, and made good eye contact.  The veteran was 
cooperative with a slightly restricted affect at first but he 
became more relaxed during the examination.  The veteran's 
mood was good and his thought process was coherent although 
at times his thoughts were circumstantial.  The veteran's 
speech was at normal volume, rate, and rhythm.  There was no 
current suicidal or homicidal ideation, no overt psychosis, 
and no hallucinations or delusions.  There was no evidence of 
ritualistic or obsessive behavior, and no cognitive 
impairment.  The veteran's judgment and insight were intact.  
The examiner indicated a diagnosis of PTSD.  The examiner 
provided a GAF score of 55 which was indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner stated that the veteran had 
coped well considering his incarceration and that he had 
obtained a position of trust and responsibility.

Under the regulations, a 50 percent rating is warranted for 
PTSD when there is  "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005).

Under the regulations a higher rating of 70 percent is not 
warranted unless there is disability reflecting deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the regulations to the facts in this case, the Board 
finds that a disability rating in excess of 50 percent is not 
warranted for the veteran's PTSD.  The veteran does show some 
symptoms warranting a 70 percent evaluation, most notably an 
occasional fleeting desire to hurt himself, and some impaired 
impulse control.  However, the findings of both the VA 
examiners were that the veteran had no real suicidal or 
homicidal intent, he remained married, and the evidence 
suggests that the veteran was able to attend to the 
requirements of daily life.  There is no medical evidence 
that the veteran suffered from obsessional rituals which 
interfered with routine activities; that his speech was 
intermittently illogical, obscure, or irrelevant; that he had 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
that he had spatial disorientation.  In fact the veteran does 
not exhibit many of the symptoms associated with even a 50 
percent rating.  There is no evidence, for example that the 
veteran has circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; impaired 
judgment; or impaired abstract thinking.  The Board notes 
that the veteran's GAF score is currently at 55 which is 
indicative of moderate symptoms, and that the veteran works 
in a position of responsibility and trust within the 
Department of Corrections.  The veteran in the past has had 
some impulse control problems, but at present has had no 
recent physical altercations with staff or inmates at the 
police barracks.  Overall, the Board finds that a rating in 
excess of 50 percent is not warranted under the regulations.  
38 C.F.R. § 4.130, DC 9411 (2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  


ORDER

Entitlement to an increased evaluation for PTSD is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


